EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 24, 2020 (this
“Amendment”), by and among ChampionX Corporation (f/k/a Apergy Corporation), a
Delaware corporation (the “Borrower”), each Revolving Lender, each Issuing Bank,
the other Lenders party hereto and JPMorgan Chase Bank, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower is a party to that certain Credit Agreement, dated as of
May 9, 2018 (as amended by the First Amendment dated as of February 14, 2020,
and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”, and as amended or otherwise modified by this Amendment, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), the Issuing Banks from time to time party thereto and
the Administrative Agent;
WHEREAS, Section 9.02(b) of the Existing Credit Agreement permits the Borrower,
the Administrative Agent and the requisite Lenders to amend the Existing Credit
Agreement and states that any waiver, amendment or other modification of the
Existing Credit Agreement that by its terms affects the rights or duties under
the Existing Credit Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders under the
Existing Credit at the time;
WHEREAS, the Borrower has requested that the Administrative Agent, the Lenders
constituting the Required Lenders and each Revolving Lender and the Issuing
Banks agree to amend the Existing Credit Agreement as set forth herein; and
WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent, the Lenders party hereto which constitute the Required
Lenders and each Revolving Lender and the Issuing Banks are willing to agree to
such amendments to the Existing Credit Agreement.
NOW, THEREFORE, in consideration of the agreements contained herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT
SECTION 2.1    As of the Second Amendment Effective Date, the Existing Credit
Agreement is amended as follows:
(a)    Section 1.01 of the Existing Credit Agreement is hereby amended by
amending and restating the definitions of “Calculation Date”, “CDOR Screen
Rate”, “Exchange Rate” and “Permitted Foreign Currency”





--------------------------------------------------------------------------------





by adding the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) and deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
as set forth below:
“Calculation Date” means (a) (i) with respect to Revolving Loans, the last
Business Day of each calendar quarter or (ii) with respect to Letters of Credit,
the first Business Day of each calendar month, (b) each date (with such date to
be reasonably determined by the Administrative Agent) that is on or about the
date of (i) a Borrowing Request or an Interest Election Request with respect to
anyof (i) a Borrowing, conversion or continuation of Revolving LoanLoans or (ii)
with respect to Letters of Credit the issuance, amendment, renewal or extension
of a Letter of Credit and (c) if an Event of Default has occurred and is
continuing, any Business Day as determined by the Administrative Agent in its
sole discretion.
“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with referenceequal to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for CAD Dollar-denominatedrate applicable to Canadian dollar Canadian bankers’
acceptances displayed and identified as suchfor the applicable period that
appears on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 (or, in the event such rate does not appear on such page or screen,
on any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion), rounded to the nearest 1/100th of 1% (with .005% being rounded up),
as of 10:15 a.m. Toronto local time on the first day of such Interest Period
and, if such day is not a business day, then on the immediately preceding
business dayBusiness Day (as adjusted by Administrative Agent after 10:0015 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest). If the CDOR Screen Rate shall be less
than zero, the CDOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.the rate of exchange for the purchase of dollars
with the relevant foreign currency last provided (either by publication or
otherwise provided to the Administrative Agent) by Reuters on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with the relevant foreign currency, as provided by such
other publicly available information service which provides that rate of
exchange at such time in place of Reuters chosen by the Administrative Agent in
its sole discretion (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion).
“Permitted Foreign Currency” means, (a) with respect to any Revolving Loan,
Euros, Pounds Sterling, Canadian Dollars and any other foreign currency
requested by the Borrower from time to time and in whichagreed to by each
Revolving Lender has agreed, in accordance with its policies and procedures in
effect at such time, to lend Revolving Loansand the Administrative Agent, and
(b) with respect to any Letter of


2





--------------------------------------------------------------------------------





Credit, (i) Euros, Pounds Sterling, Canadian Dollars, and Australian Dollars and
(ii) any other foreign currency requested by the Borrower from time to time and
in which eachan Issuing Bank and Revolving Lender has agreed,approved in
accordance with its policies and procedures in effect at such time, to issue
Letters of Credit ( in the case of Issuing Banks) or to lend Revolving Loans (in
the case of Revolving Lenders) and which such currency has been approved by the
Administrative Agent (it being understood that such other foreign currency shall
be a Permitted Foreign Currency solely with respect to such Issuing Bank).
(b)    Section 2.05(e) of the Existing Credit Agreement is hereby amended and
restated by adding the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) and deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) as set forth below:
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if the Borrower shall have received notice of
such LC Disbursement prior to 12:00 noon, Local Time, on any Business Day, then
5:00 p.m., Local Time, on such Business Day, or (ii) otherwise, 10:00 a.m.,
Local Time, on the Business Day immediately following the day that the Borrower
receives such notice; provided that, unless the Borrower has notified the
applicable Issuing Bank that it will reimburse such LC Disbursement by the
required date and time, the Borrower shall, subject to the conditions to
borrowing set forth herein, be deemed to have requested, and the Borrower does
hereby request in such event that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. In the case of any such reimbursement in
dollars with respect to a Letter of Credit denominated in a Permitted Foreign
Currency, the applicable Issuing Bank shall notify the Borrower of the Dollar
Equivalent (or, with respect to a Letter of Credit denominated in a Permitted
Foreign Currency under clause (b)(ii) of the definition thereof the dollar
equivalent as determined below) of the amount of the draft so paid promptly
following the determination thereof. If the Borrower fails to reimburse any LC
Disbursement by the time specified above in this paragraph, then the
Administrative Agent shall notify each Revolving Lender, as the case may be, of
the applicable LC Disbursement, the currency and amount of the payment then due
from the Borrower in respect thereof (in the case of a Letter of Credit
denominated in any currency other than dollars or a Permitted Foreign Currency
under clause (a) of the definition thereof, such amount shall be expressed in
dollars based on (i) if such LC Disbursement is made in dollars, the amount
thereof and (ii) if such LC Disbursement is made in such Permitted Foreign
Currency, the actual cost in dollars incurred by the applicable Issuing Bank to
fund the LC Disbursement, in each case as notified to the Administrative Agent
by the applicable Issuing Bank) and such Revolving Lender’s Applicable
Percentage thereof, as applicable. Promptly following receipt of such notice,
each Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the amount then due from the Borrower in the applicable currency
of the applicable LC Disbursement, in the same manner as provided in Section
2.06 with respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders under this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the applicable Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of an ABR Revolving Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
ARTICLE III
CONDITIONS TO EFFECTIVENESS


3





--------------------------------------------------------------------------------





SECTION 3.1    The effectiveness of this Amendment (including the amendments
contained in Article II) (the date of such effectiveness, the “Second Amendment
Effective Date”) is subject to (a) the due execution of this Amendment by the
Borrower, each Revolving Lender, the Lenders constituting the Required Lenders,
each Issuing Bank and the Administrative Agent and (b) receipt by the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced at
least one Business Day prior to the Second Amendment Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid
under the Existing Credit Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1    To induce the other parties hereto to enter into this Amendment,
the Borrower represents and warrants to each of the Lenders party hereto that,
as of the Second Amendment Effective Date:
(a)    it (i) is a Person duly organized, validly existing and, to the extent
that such concept is applicable in the relevant jurisdiction, in good standing
under the laws of the jurisdiction of its organization and (ii) has all
requisite power and authority to execute, deliver and perform its obligations
under each Loan Document to which it is a party;
(b)    (i) the execution, delivery and performance by it of this Amendment has
been duly authorized by all necessary corporate or other organizational action,
and (ii) the execution, delivery and performance by it of this Amendment will
not (x) result in any creation or imposition of any Lien upon any asset now
owned or hereafter acquired by it (other than as permitted by the Loan
Documents), (y) violate any Requirement of Law applicable to it and (z) violate
or result (alone or with notice or lapse of time or both) in a default under any
indenture, agreement or other instrument binding upon the Borrower or any Loan
Party or their respective assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by the Borrower or any Loan
Party or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, except with respect to any violation,
default, payment, repurchase, redemption, termination, cancellation or
acceleration that would not reasonably be expected to have a Material Adverse
Effect;
(c)    the execution, delivery and performance by it of this Amendment, will not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except (i) filings necessary to perfect
Liens created under the Loan Documents, (ii) consents, approvals, registrations
or filings which have been obtained or made and are in full force and effect or
(iii) where failure to obtain such consent or approval, or make such
registration or filing, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect;
(d)    this Amendment has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing;
(e)    the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Second Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date; and
(f)    no Event of Default has occurred and is continuing.


4





--------------------------------------------------------------------------------





ARTICLE V

EFFECTS ON LOAN DOCUMENTS
SECTION 5.1    On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall, in each case, mean
and be a reference to the Credit Agreement.
SECTION 5.2    Except as specifically amended or otherwise modified herein or
contemplated hereby, the Credit Agreement and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect in all respects. Without limiting the generality of the
foregoing, all of the Collateral described in the Security Documents shall
continue to secure the payment of all Obligations. This Amendment shall not
constitute a novation of any Obligations existing prior to the date hereof and
shall merely amend or otherwise modify such Obligations to the extent set forth
herein.
SECTION 5.3    The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the Second Amendment Effective Date, this Amendment
shall constitute a Loan Document. This Amendment and the Credit Agreement shall
not constitute a novation of the Existing Credit Agreement or any other Loan
Document.
ARTICLE VI

MISCELLANEOUS
SECTION 6.1    Amendments; Severability.
(a)    This Amendment may not be amended nor may any provision hereof be waived
except in accordance with the provisions of Section 9.02 of the Credit
Agreement.
(b)    To the extent any provision of this Amendment is prohibited by or invalid
under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
SECTION 6.2    Governing Law; Jurisdiction; Waiver of Jury Trial. This Amendment
shall be construed in accordance with and governed by the laws of the State of
New York. The provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis.
SECTION 6.3    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
SECTION 6.4    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.01 of the Credit Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, electronic
delivery, the electronic matching of assignment terms and contract formations on
electronic platforms


5





--------------------------------------------------------------------------------





approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Amendment or
any other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waive any argument, defense or right to contest the
validity or enforceability of this Amendment based solely on the lack of paper
original copies of this Amendment, including with respect to any signature pages
thereto.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
CHAMPIONX CORPORATION
By: /s/ Jay A. Nutt    
Name: Jay A. Nutt
Title: Senior Vice President and Chief Financial Officer


 





ADMINISTRATIVE AGENT
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: /s/ Arina Mavilian    
Name: Arina Mavilian
Title: Authorized Signatory









LENDERS
JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank




By: /s/ Arina Mavilian    
Name: Arina Mavilian
Title: Authorized Signatory





BANK OF AMERICA, N.A., as Lender and Issuing Bank




By: /s/ Tyler Ellis    
Name: Tyler Ellis
Title: Director







LENDERS
HSBC Bank USA, N.A., as a Lender and Issuing Bank




By: /s/ Shaun R. Kleinman    
Name: Shaun R. Kleinman
Title: Senior Vice President







Mizuho Bank, Ltd., as Lender and Issuing Bank




By: /s/ Edward Sacks    
Name: Edward Sacks
Title: Authorized Signatory
If a second signature is necessary:


By:
Name:
Title:





LENDERS
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Issuing Bank




By: /s/ Michael Janak    
Name: Michael Janak
Title: Managing Director







LENDERS
Citibank, N.A., as a Lender and Issuing Bank




By: /s/ Ivan Davey    
Name: Ivan Davey
Title: Vice President







U.S. Bank National Association, as Lender




By: /s/ Steven L. Sawyer    
Name: Steven L. Sawyer
Title: Senior Vice President





Goldman Sachs Bank USA, as Lender




By: /s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory








6



